Title: To John Adams from Jacob Morton, 9 October 1797
From: Morton, Jacob
To: Adams, John



My dear Sir,
New York Octr. 9th: 1797—

The Bearer is charged with a Communication from Mr. Malcom to the President, the object of which is to ascertain the time of his arrival that we may pay him those respects which we feel are his due—We wish if possible to receive notice the evening previous to his arrival, as it takes some time to communicate the necessary orders to the Troops—
Will you be good enough to convey to me by the Bearer the necessary information—He is directed to wait at East Chester as long as may be necessary—
I am with Esteem / Your’s

Jacob Morton